In the
 United States Court of Appeals
                  For the Seventh Circuit
                          ____________

No. 01-1941
CASEY GABLE, GREG MOORE, LOIS KALAGA,
ALAN KALAGA, and ADALBERTO MONTANEZ,
on behalf of themselves and all others
similarly situated,
                                     Plaintiffs-Appellants,
                            v.

CITY OF CHICAGO, a municipal corporation,
                                              Defendant-Appellee.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
            No. 97 C 4872—Ronald A. Guzman, Judge.
                          ____________
     ARGUED JANUARY 11, 2002—DECIDED JULY 8, 2002
                    ____________


  Before EASTERBROOK, KANNE, and DIANE P. WOOD,
Circuit Judges.
  KANNE, Circuit Judge. The plaintiffs are all people whose
vehicles were towed to, and subsequently damaged or de-
stroyed at, an impoundment lot located at 701 N. Sacra-
mento Avenue in Chicago (“Lot 6”) between July 1995 and
May 1999. The plaintiffs brought a class action lawsuit pur-
suant to 42 U.S.C. § 1983, alleging that the City of Chicago
deprived them of due process of law and was liable for
these incidents of damage and destruction. The district
2                                                  No. 01-1941

court granted summary judgment in favor of the City, and
we affirm.


                       I. Background
     A. The City’s Towing and Impoundment Policies
  The City of Chicago Municipal Code (the “Code”) autho-
rizes the City to tow and impound motor vehicles in various
enumerated circumstances. Lot 6—the only impoundment
lot about which the plaintiffs complain—is one of the City-
owned impoundment lots. Between 1995 and 1999, a total
of 181,911 vehicles were impounded at Lot 6, which covers
five square blocks and has only one entrance. Otherwise,
the lot is relatively inaccessible due to high chain-link
fences and railroad track berms that surround its borders.
The City’s Department of Streets & Sanitation was respon-
sible for the operation and management of Lot 6 until Au-
gust 1997, when a private company named Environmental
Auto Removal, Inc. (“EAR”) was contracted to operate and
manage the lot throughout the remainder of the class action
period.
  The City’s policies relating to the towing and impound-
ment of vehicles are stated in the Code and in a procedural
manual created by EAR in 1997. When a vehicle is towed
to Lot 6, pound personnel1 conduct a physical examina-
tion of the vehicle and complete a Motor Vehicle Invento-
ry Report. The Inventory Report describes the condition
of the vehicle, describes the specific location of the vehicle
in the lot, identifies when the vehicle was redeemed and by


1
  This term or “pound employee” is used throughout this opinion
to refer to the City agents that took the actions about which the
plaintiffs complain. Before August 1997, the pound personnel were
employees of the Department of Streets & Sanitation, and after-
wards, they were employees of EAR.
No. 01-1941                                                     3

whom, and if the vehicle was never redeemed, describes the
manner and date in which the vehicle was disposed. Pound
personnel then enter this information into a daily log book
and into a computer system known as the “Hot Desk Sys-
tem,” which allows the City to track the location and dis-
position of all towed vehicles in the City and to respond to
inquiries by vehicle owners about the location of their
vehicles. For example, the Hot Desk System allows any
City pound and several City departments (such as the
Police Department and Department of Streets & Sanitation)
to determine whether a vehicle is located at Lot 6 by en-
tering the vehicle’s license plate number or VIN number
into the system.
   After a vehicle is towed to Lot 6, pound personnel also
access the Secretary of State’s database in order to identify
the registered owner of the vehicle. Upon obtaining this
information, the City has ten days to send a Notice of Im-
poundment (“Notice Form”) to the vehicle owner. The No-
tice Form describes the vehicle, states when it was towed
and the reason for the tow, and identifies the lot in which
the vehicle is being impounded. The Notice Form also de-
scribes the procedures that allow the vehicle owners to re-
trieve their vehicles after paying the applicable charges or
to obtain a hearing to challenge the impoundment. Finally,
the Notice Form states that the vehicle will be disposed of
if not retrieved by a certain date.2
  When a vehicle owner picks up his vehicle from Lot 6, he
has the opportunity to request that pound personnel fill out
a claim form, allowing the owner to document any alleged
damage or theft that occurred while the vehicle was im-
pounded. The pound employee who completes the claim


2
  The City disposes of unclaimed vehicles by compacting them
and selling them for scrap, by selling the vehicles at an auction,
or by retaining the vehicles for City use.
4                                               No. 01-1941

form is required to verify that the alleged damage accu-
rately reflects the condition of the vehicle and that any
property allegedly stolen is not inside of the vehicle.


                 B. The Plaintiffs’ Claims
   The plaintiffs filed a one-count complaint in the district
court, alleging that the City deprived them, and others sim-
ilarly situated, of due process of law for four reasons.
First, the plaintiffs claimed that the City failed to timely
notify vehicle owners that their vehicles had been towed
to Lot 6. Specifically, of the 181,911 vehicles that were
towed to Lot 6 during the class action period, there were
four instances where the vehicle owners did not receive
a Notice Form. For example, plaintiffs Casey Gable, Greg
Moore, and Brian Johnson were mailed Notice Forms with-
in the required ten-day period to the most recent addresses
that each had reported to the Secretary of State. However,
none of these plaintiffs received the Notice Forms because
the addresses to which the Notice Forms were sent were
not the addresses at which any of them still lived—before
their vehicles were towed, all three had moved without
reporting their address changes to the Secretary of State.
Further, although the record is unclear as to the reason,
plaintiff Melinda Dimond also did not receive a Notice
Form, but subsequently learned that her vehicle had been
towed to Lot 6 and retrieved it from the lot four days after
it was towed.
  Second, the plaintiffs alleged that the City denied to ve-
hicle owners that their vehicles were present at Lot 6 even
though it knew or should have known that the vehicles
were in fact present there. The record reveals that there
were three instances in which this occurred—with respect
to plaintiffs Gable, Gene Floriani, and Moore. For example,
Gable or her boyfriend called Lot 6 every day for seven days
inquiring about whether her vehicle was being impounded
No. 01-1941                                               5

there. Pound personnel repeatedly told her that her vehicle
was not there. Two weeks after Gable’s vehicle was towed,
a friend of Gable’s who worked in another impoundment
lot called Lot 6, and pound personnel told Gable’s friend
that Gable’s vehicle was in fact located at Lot 6 and had
been since the day it was towed. Upon learning this, Gable
immediately went to the pound and retrieved her vehicle,
which had incurred extensive damage while being im-
pounded.
  After Floriani’s vehicle was towed to Lot 6, he contacted
the lot, but pound personnel told him that his vehicle was
not there. Two or three days later, Floriani received a call
from the Chicago Police Department, informing him that
his vehicle was at Lot 6. However, when Floriani arrived at
Lot 6, he discovered that it had been damaged to such an
extent that he decided to leave it there.
  When Moore’s vehicle was towed from a friend’s driveway,
the person towing it told the friend that it was being towed
to Lot 6. Thus, five days later, Moore went to a Chicago
Police Department precinct, and a police officer entered
Moore’s license plate and VIN numbers into the Hot Desk
System, but the system incorrectly indicated that Moore’s
vehicle had not been towed. Moore went to Lot 6 later that
day, and pound personnel again told him that his vehicle
was not being impounded there. For the next several weeks,
Moore made inquiries to pound personnel about the where-
abouts of his vehicle, and the personnel repeatedly told
him that it was not located at Lot 6. Finally, Moore re-
turned to Lot 6 a few weeks after his vehicle had been
towed, and a pound employee told Moore that it had been
present there but had been disposed of a few days earlier.
  Third, the plaintiffs alleged that the City, through its
agents, systematically broke into and entered vehicles
towed to Lot 6, and stole property from these vehicles.
During the class period, there were approximately 1,400
6                                              No. 01-1941

damage and theft claims filed with respect to vehicles towed
to Lot 6. It is undisputed that many of the vehicles were
accidentally damaged while initially being hoisted by the
tow truck or while being transported to Lot 6. With respect
to the incidents of intentional damage to the vehicles or
theft therefrom, since 1995, there have been only two in-
cidents where pound employees were caught causing dam-
age to or stealing from vehicles impounded at Lot 6, and
these employees were immediately fired. On the other hand,
there is ample evidence that third parties are mainly re-
sponsible for the intentional incidents of damage and theft
that have occurred at Lot 6. The record shows that police
officers patrolling Lot 6 or pound personnel have often
caught third parties stealing from or damaging impounded
vehicles. Furthermore, incident reports prepared by EAR
reflect that pound personnel have discovered several holes
cut in the chain-link fence surrounding Lot 6 and have seen
third parties enter the lot through these holes.
  In any event, the City has made efforts to reduce the
number of damage and theft claims occurring at Lot 6,
whether perpetrated by pound employees or by third par-
ties. For example, since at least 1995, police officers are
required to conduct routine surveillance of Lot 6 and the
area immediately surrounding it. Further, pound employees
are required to check the fencing around Lot 6 every morn-
ing and must repair any damage they observe to the fence.
Perhaps the most significant step the City took to minimize
the incidents of damage and theft was to hire EAR to oper-
ate and manage Lot 6. Indeed, the City included a clause
in EAR’s contract that required EAR to “take all neces-
sary precautions to avoid any damage or injury to persons
or property, including without limitation City property,
any towed Vehicle and any personal property in the Vehi-
cle.” Pursuant to the policies in EAR’s employee handbook,
pound personnel are subject to periodic, random inspections
of their vehicles to ensure that they are not removing any
No. 01-1941                                                  7

stolen property from Lot 6, and EAR policy specifically
states that any pound employee caught stealing from the
impounded vehicles will be fired immediately. Pound
personnel also inspect every tow truck that enters and exits
Lot 6 in order to ensure that no property is being unlaw-
fully removed. In addition, in order to deter trespassers,
EAR erected a dog run around Lot 6’s perimeter in which
eight guard dogs roam freely. EAR also requires a guard
and dog team to roam the inside of Lot 6 at all times.
Although it is undisputed that incidents of damage and
theft continue to occur, the number of claims filed has
decreased steadily each year since EAR began managing
Lot 6 in 1997.
  Finally, the plaintiffs claimed that the City, through its
agents, systematically compacted and destroyed vehicles
that were towed to Lot 6 without notice to the owners, often
in an attempt to cover up the theft and vandalism done to
the vehicles. The record reveals that the City disposed of
four plaintiffs’ vehicles that had been impounded at Lot 6
during the class action period. In all four of these instances,
the vehicles were not disposed of until after expiration of
the time period within which the vehicle owners could re-
trieve their vehicles from Lot 6.
   The plaintiffs moved for summary judgment, and the City
filed a cross-motion. The district court granted summary
judgment in favor of the City, and the plaintiffs now appeal.


                        II. Analysis
  We review a grant of summary judgment de novo, viewing
all of the facts, and drawing all reasonable inferences there-
from, in favor of the nonmoving party. See Cent. States,
Southeast and Southwest Areas Pension Fund v. White, 258
F.3d 636, 639 (7th Cir. 2001). Summary judgment should
be granted if the “pleadings, depositions, answers to inter-
rogatories, and admissions on file, together with the affi-
8                                                No. 01-1941

davits, if any, show that there is no genuine issue as to any
material fact and that the moving party is entitled to a
judgment as a matter of law.” Cengr v. Fusibond Piping
Sys., Inc., 135 F.3d 445, 450 (7th Cir. 1998) (quoting FED. R.
CIV. P. 56(c)).


                  A. Municipal Liability
   The plaintiffs argue that the City violated their proce-
dural and substantive due process rights through the fol-
lowing actions: 1) failing to notify the plaintiffs that their
vehicles had been towed to Lot 6; 2) denying to the plain-
tiffs that their vehicles were impounded at Lot 6, when in
fact they were; 3) damaging the plaintiffs’ vehicles and
stealing items therefrom and continuing to allow incidents
of damage and theft to occur at Lot 6; and 4) unlawfully
disposing of the plaintiffs’ vehicles. The plaintiffs contend
that these actions deprived them of two property inter-
ests—the use of their vehicles during the time in which the
City incorrectly told them that their vehicles were not at
Lot 6 and the damage that their vehicles incurred.
  It is well settled that the City cannot be liable for the
above actions through a theory of respondeat superior. See
Monell v. Dep’t of Social Servs., 436 U.S. 658, 691, 98 S. Ct.
2018, 56 L. Ed. 2d 611 (1978). Rather, “it is when execution
of a government’s policy or custom, whether made by its
lawmakers or by those whose edicts or acts may fairly
be said to represent official policy, inflicts the injury that
the government as an entity is responsible under § 1983.”
Id. at 694. In other words, to maintain a § 1983 claim
against a municipality, one must establish the requisite
culpability (a “policy or custom” attributable to municipal
policymakers) and the requisite causation (the policy or
custom was the “moving force” behind the constitutional
deprivation). Id. at 691-94.
No. 01-1941                                                    9

  The plaintiffs can establish a “policy or custom” by show-
ing: “(1) an express policy that, when enforced, causes a
constitutional deprivation; (2) a widespread practice that,
although not authorized by written law or express munici-
pal policy, is so permanent and well settled as to constitute
a custom or usage with the force of law; or (3) an allegation
that the constitutional injury was caused by a person with
final policymaking authority.” Baxter v. Vigo County School
Corp., 26 F.3d 728, 735 (7th Cir. 1994) (citations and quot-
ations omitted). The plaintiffs concede that their injuries
did not result from the application of an express policy or
from any particular act of an individual with policymaking
authority. Rather, the plaintiffs claim that the actions of
which they complain were “so permanent and well settled”
that they constituted City customs.
  In order for the plaintiffs to show that the alleged cus-
toms were attributable to the City and thus had the force
of law, they must show that City policymakers were “de-
liberately indifferent as to [their] known or obvious con-
sequences.” Bd. of County Comm’rs v. Brown, 520 U.S. 397,
406-07, 117 S. Ct. 1382, 137 L. Ed. 2d 626 (1997) (quota-
tions omitted).3 The Supreme Court has defined deliberate
indifference in this context to mean that “a reasonable pol-
icymaker [would] conclude that the plainly obvious con-
sequences” of the City’s actions would result in the depriva-
tion of a federally protected right. Id. at 411; see also Frake
v. City of Chicago, 210 F.3d 779, 782 (7th Cir. 2000) (stat-
ing that a finding of deliberate indifference requires a show-
ing that policymakers “were aware of a substantial risk” of
a constitutional violation and “failed to take appropriate
steps to protect [plaintiffs] from a known danger”).



3
  Municipal customs also have the force of law if the customs are
themselves unconstitutional. See id. However, in this case, the
plaintiffs proceed solely via the deliberate indifference route.
10                                                   No. 01-1941

     B. Culpability: Was the City Deliberately Indifferent?
  As a preliminary matter, the plaintiffs have waived two
of their arguments on appeal by not developing them in
their opening brief—that the City had customs of failing to
notify people that their vehicles were at Lot 6 and of dis-
posing of vehicles without notice. See Jones Motor Co. v.
Holtkamp, Liese, Beckemeier & Childress, P.C., 197 F.3d
1190, 1192 (7th Cir. 1999) (holding that argument that was
“so little developed in plaintiff’s opening brief in this court”
was waived).
  We turn, therefore, to whether the plaintiffs can establish
the requisite culpability to link the City to the other actions
about which they complain. First, they contend that the
City had a custom of erroneously denying to vehicle owners
that their vehicles were at Lot 6. In support of this argu-
ment, the plaintiffs adduced evidence that this occurred
on only three occasions during the four-year class period—
with respect to class members Gable, Floriani, and Moore.4
The district court found, and we agree, that these three
incidents were too few to indicate that the City had a wide-
spread custom of which City policymakers had reason to be
aware. See Denno v. School Bd. of Volusia County, Fla., 218
F.3d 1267, 1277 (11th Cir. 2000) (“[N]ormally random acts
or isolated incidents are insufficient to establish a cus-
tom.”). In Denno, the plaintiff brought suit on behalf of her
son who had been suspended for displaying a Confederate
flag at school, alleging that the School Board had a custom
of prohibiting Confederate flags in violation of the First



4
  The record shows that pound personnel used the Hot Desk Sys-
tem to attempt to locate these plaintiffs’ vehicles. The record does
not reveal, however, why the Hot Desk System failed to locate the
vehicles in those instances, although a pound employee testified
that it was possible that incorrect information was entered into
the system.
No. 01-1941                                                       11

Amendment. See id. at 1269, 1277. Although the plaintiff
had adduced evidence of three other students who had
been suspended for displaying Confederate flags, the court
held that these incidents “did not represent a persistent
and widespread practice.” Id. at 1277. Likewise, in our case,
we have no problem concluding that of the 181,911 vehicles
that were towed to Lot 6, the three incidents where vehicle
owners were erroneously told that their vehicles were not
at Lot 6 do not amount to a “persistent and widespread
practice.” Id.
  The plaintiffs next contend that the City, through its
agents, systematically broke into and stole items from
vehicles impounded at Lot 6 and continued to allow these
incidents of damage and theft to occur despite numerous
complaints. There were only two incidents of damage and
theft that were perpetrated by pound employees.5 These


5
   The distinction between whether third parties or pound em-
ployees damaged and stole from the vehicles at Lot 6 is important
because “nothing in the language of the Due Process Clause itself
requires the State to protect the life, liberty, and property of its
citizens against invasion by private actors.” DeShaney v. Win-
nebago County Dep’t of Social Servs., 489 U.S. 189, 195, 109 S. Ct.
998, 103 L. Ed. 2d 249 (1989). Thus, the Supreme Court has con-
cluded that “a State’s failure to protect an individual against pri-
vate violence simply does not constitute a violation of the Due
Process Clause.” Id. at 197. An exception to this general rule ap-
plies when certain “special relationships” between the State and
the plaintiff exist, such as when the State has assumed custody
of a prisoner. See id. at 197-99. Even assuming, arguendo, that
the City had a duty to protect the plaintiffs’ vehicles from third
parties in this case, we would still affirm the district court’s grant
of summary judgment in the City’s favor. As discussed below, the
City implemented extensive and largely successful measures to
protect the plaintiffs’ vehicles, and Illinois law provides a fully
adequate remedy. Both the measures taken by the City and the
                                                        (continued...)
12                                                    No. 01-1941

incidents are too few to constitute a permanent and well
settled custom. See Denno, 218 F.3d at 1277. Moreover,
even if pound employees were responsible for many more
of the incidents of damage and theft, as the plaintiffs sus-
pect (but have not shown), the City was not deliberately
indifferent to whether the problem would continue. First,
EAR had an express policy that any employee caught dam-
aging or stealing from a vehicle at Lot 6 would be fired
immediately, and this policy was enforced against the two
pound employees who were caught.
   In addition, the City implemented extensive measures to
prevent both third parties and pound personnel from dam-
aging or stealing from vehicles at Lot 6, and these measures
have been successful in decreasing the number of claims
filed. For example, the City installed high fences around
Lot 6’s borders, and pound personnel repaired damage
to the fences on a daily basis. Further, the City raised the
height of the railroad berms that surrounded Lot 6. The
City also hired EAR to operate and manage Lot 6, and
in response, EAR implemented several security measures
such as requiring pound personnel to inspect every tow
truck that entered and exited Lot 6 and subjecting the em-
ployees to random inspections. Moreover, EAR installed a
dog run and hired security guards and off-duty policemen
to conduct 24-hour surveillance of Lot 6. The extent and
nature of the specific measures taken by the City in this
case support the conclusion that the City was not deliber-
ately indifferent. See Frake, 210 F.3d at 782 (finding no
deliberate indifference in part because City took “many
precautions” to prevent constitutional deprivations, even
though deprivations continued to occur).


5
  (...continued)
adequate state remedy would shield the City from liability in this
case even if a special relationship existed so that the City had a
duty to protect the plaintiffs’ vehicles from actions taken by third
parties.
No. 01-1941                                                13

           C. Causation: Due Process Violations
  The plaintiffs’ § 1983 claim also fails because they cannot
establish that the City’s actions deprived them of either
procedural or substantive due process. Thus, the plaintiffs
cannot meet the causation requirement of showing that the
City customs were the “moving force” behind a constitu-
tional deprivation. See Butera v. Cottey, 285 F.3d 601, 609
(7th Cir. 2002).


                1. Procedural Due Process
  It is undisputed that the plaintiffs were deprived of two
property interests—the use of their vehicles during the
time in which pound personnel erroneously told them that
their vehicles were not at Lot 6 and the damage that their
vehicles incurred. However, “the deprivation by state action
of a constitutionally protected interest in ‘life, liberty, or
property’ is not in itself unconstitutional; what is unconsti-
tutional is the deprivation of such an interest without due
process of law.” Zinermon v. Burch, 494 U.S. 113, 125, 110
S. Ct. 975, 108 L. Ed. 2d 100 (1990). In Parrett v. Taylor,
451 U.S. 527, 541, 101 S. Ct. 1908, 68 L. Ed. 2d 420 (1981),
the Supreme Court held that due process is not violated
when a state employee negligently deprives an individual
of property, provided that the state makes available a
meaningful postdeprivation remedy. The rationale behind
Parrett was that “when deprivations of property are effected
through random and unauthorized conduct of a state em-
ployee, predeprivation procedures are simply ‘impractica-
ble’ since the state cannot know when such deprivations
will occur.” Hudson v. Palmer, 468 U.S. 517, 533, 104 S. Ct.
3194, 82 L. Ed. 2d 393 (1984). Accordingly, the Supreme
Court has extended Parrett’s logic to apply to intentional
deprivations of property. See id.
  In Hudson, a state prisoner brought a § 1983 suit against
a corrections officer, arguing that the officer had intention-
14                                               No. 01-1941

ally destroyed some of his property. See id. at 520. The Su-
preme Court affirmed the lower court’s grant of summary
judgment in favor of the defendant, stating that “an un-
authorized intentional deprivation of property by a state
employee does not constitute a violation of the procedural
requirements of the Due Process Clause . . . if a meaningful
postdeprivation hearing for the loss is available.” Id. at 533.
The Court found that the state cannot “anticipate and
control in advance the random and unauthorized intention-
al conduct of its employees,” and therefore, a predepriva-
tion hearing would have been “impracticable.” Id. The
Supreme Court also found that the availability of a com-
mon-law tort suit against the corrections officer constituted
an adequate postdeprivation remedy. See id. at 534-35. In
so doing, the Court rejected the plaintiff’s contention that
a tort suit was not an adequate remedy because it would
not “necessarily compensate him fully,” and stated, “that
[plaintiff] might not be able to recover under these [com-
mon-law tort] remedies the full amount which he might
receive in a § 1983 action is not . . . determinative of the
adequacy of the state remedies.” Id. at 535.
  Parrett and Hudson are directly applicable to the present
case. As discussed above, the City was not deliberately in-
different towards the two acts about which the plaintiffs
complain, and these acts certainly were not authorized.
Further, it would not have been practicable for the City “to
anticipate and control in advance” such random acts as
erroneous denials that a vehicle was at Lot 6 or two inci-
dents of damage or theft. Id. at 533. Thus, as in Parrett and
Hudson, there was no due process violation so long as a
meaningful postdeprivation remedy was available. We now
turn to that question.
   In this case, Illinois law would have provided the plain-
tiffs with an adequate postdeprivation remedy. A vehicle
owner whose vehicle was damaged at Lot 6 could have
obtained compensation from the City for the damage via an
No. 01-1941                                                 15

action of bailment. See, e.g., Am. Ambassador Casualty Co.
v. City of Chicago, 563 N.E.2d 882, 884-85 (Ill. App. Ct.
1990). Such a bailment action would also have allowed a
vehicle owner to obtain an equitable decree directing the
return of property that was wrongfully withheld as well
as damages for the period during which the property was
wrongfully withheld. See id. Thus, a bailment action would
also have provided a complete remedy for those owners
who were erroneously told that their vehicles were not at
Lot 6. It is also possible that these owners may have had a
viable claim in an action for replevin. See 735 ILCS 5/19-
101 (owner of “goods or chattels” may sue in replevin “for
the recovery of such goods or chattels . . . .”); see also
Holstein v. City of Chicago, 29 F.3d 1145, 1148 (7th Cir.
1994) (holding that Illinois replevin law provides due proc-
ess for those seeking return of their vehicles). The plaintiffs
argue that these tort actions were inadequate because they
would not provide for attorneys’ fees, as would a successful
§ 1983 action. However, as the Supreme Court has held, the
fact that the plaintiffs might be able to recover more in a
§ 1983 action than in a tort action does not render the tort
action an inadequate postdeprivation remedy. See Hudson,
486 U.S. at 535. Therefore, the plaintiffs were not deprived
of procedural due process.


                2. Substantive Due Process
  In order to prevail on a substantive due process claim
involving a deprivation of a property interest, a plaintiff
must “show either the inadequacy of state law remedies or
an independent constitutional violation.” Doherty v. City of
Chicago, 75 F.3d 318, 326 (7th Cir. 1996). The plaintiffs in
this case can show neither, and thus, their substantive due
process claim fails. As discussed above, the plaintiffs cannot
show the inadequacy of state law remedies. Further, they
fail to allege a constitutional violation other than violations
16                                            No. 01-1941

of due process, and thus have not shown that the City vio-
lated “some other substantive constitutional right.” Wudtke
v. Davel, 128 F.3d 1057, 1062 (7th Cir. 1997).


                    III. Conclusion
  For the foregoing reasons, we AFFIRM the district court’s
grant of summary judgment.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                   USCA-97-C-006—7-8-02